DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 20 are currently pending and considered below.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Hereinafter Lee) (US 2019/0340775).

Claims 6 – 14 are most comprehensive claim set of all the claim sets and claims 1 – 5 and 15 – 20 are same or substantially similar to claims 6 – 14. Therefore, claims 1 – 5 and 15 – 20 are rejected same rationales as ones of claims 6 – 14.

As per claim 6, Lee teaches elements of: 
a method comprising: 
receiving data captured by a sensor of a vehicle (See at least paragraph 13; via The techniques (e.g., machine and/or process) discussed herein may include determining a distance to an object in an environment using image data from an image sensor and LIDAR data from a LIDAR sensor. In some examples, the techniques discussed herein determine the distance from the camera to the object (e.g., a depth of the object) based at least in part on receiving an indication of pixels that correspond to the object in the image (termed a “region of interest” herein), receiving LIDAR data; and determining LIDAR points from the LIDAR data that correspond to the region of interest and a time the image was taken. Once these LIDAR points have been identified, the techniques may include scoring the LIDAR points and using the scores associated with the LIDAR points as weights in a weighted median calculation, sorting the LIDAR points by distance (e.g., each LIDAR point may be associated with a distance measurement and, in some examples, an angle as well), and determining a weighted median of the sorted LIDAR points using the scores as the weights. In some examples, the techniques may include identifying the weighted median as a depth estimate to associate with the object. Such techniques may provide for more accurate depth estimates of objects by accounting for LIDAR data of occluding objects.); 

determining, based at least in part on data clustering, object data representing an object (See at least paragraph 31 – 32; via he depicted example includes LIDAR points that correspond with the ROI 210 and that include a cluster 220 of LIDAR points that correspond to a surface of the detected object 204, a cluster 222 of LIDAR points that correspond to a surface of the occluding object 206, and a LIDAR point 214 that corresponds to a surface of an object in the background of the image 208. In some examples, once the perception engine identifies the LIDAR points that correspond with the ROI 210 (indicated by the shaded stars), the perception engine may project the LIDAR points (i.e., clusters 220 and 222 and point 214 in this example) into the image 208, as depicted in FIG. 2C. This may include projecting LIDAR points to corresponding image coordinates, as would be appreciated. Additionally or alternatively, this 
determining, as a height associated with the object, at least one of: 
a first height associated with the object based at least in part on an extent of the object data; or 
a second height associated with the object based at least in part on a distance between a first position in a first channel of the two-dimensional data representation and a second position in a second channel of the two-dimensional data representation (See at least paragraph 22 ; via If the difference meets and/or exceeds the threshold difference (e.g., the difference between the two estimates is 3 meters and the detected object is a passenger vehicle associated with a threshold difference of 2 meters), the techniques may choose one of the primary depth estimate or the secondary depth estimate by: comparing the first depth estimate and the second depth estimate to an output of a monocular image model (e.g., a machine-learned model that takes an estimated height of the detected object and/or a classification of the detected object as input and outputs a probability distribution of depths that, for a specific depth measurement, identifies a probability density that the depth measurement corresponds to the object); comparing a first density of LIDAR points associated with the first depth estimate to a second density of LIDAR points associated with the second depth (e.g., to identify which is associated with a greater density and/or greater number of LIDAR points); and/or comparing the first depth estimate and the second depth estimate to an object track associated with the object. In some examples, an object 
controlling the vehicle based at least in part on the height associated with the object (See at least paragraph 25; via The techniques discussed herein may improve functioning of a computer by equipping the computer to be able to determine the depth of a detected object in an image. Moreover, the techniques may improve the accuracy of depth estimates of an object over stereo camera techniques and/or using a monocular image model exclusively. The techniques also reduce the number of image sensors necessary to provide depth perception for a particular FOV, for example, by providing depth estimates using a monocular image as opposed to requiring multi-view or stereo geometry reconstruction. This elimination of redundant sensor(s) correspondingly reduces the number of computational cycles necessary to achieve depth perception and reduces the consumption of other such as power and/or networking bandwidth. Furthermore, during preliminary experimentation the techniques discussed herein provided a depth estimate for a detected object in approximately 6 milliseconds or less, making the depth estimate useful for real-time applications, such as controlling an autonomous vehicle.).  

As per claim 7, Lee teaches elements of: 
wherein the distance is a first distance (See at least abstract), the data clustering comprising:

determining the object data based at least in part on the distance (See at least paragraph 13, 31 – 32 and 41).  

As per claim 8, Lee teaches elements of: 
wherein the object is a first object (See at least paragraph 13), and wherein: 
first data associated with the first channel represents a first portion of the object data (See at least paragraph 13);
second data associated with the second channel represents a second object different than the first object (See at least paragraph 19); and 
the distance represents a vertical distance between the first data and a ray associated with the second data, wherein the ray is based least in part on the second object and a location associated with the sensor (See at least figure 2B – 2C).  

As per claim 9, Lee teaches elements of: 
wherein the distance is a first distance (See at least abstract), the method further comprising: 
determining a second distance between the first data and the location associated with the sensor (See at least figure 2B); 
determining a third distance between the second data and the location associated with the sensor (See at least figure 2B – 2C and paragraph 29 - 30); 

determining the second height based at least in part on the second distance being less than the third distance (See at least figure 2B – 2C and paragraph 29 - 30).  

As per claim 10, Lee teaches elements of: 
receiving an indication of a ground represented in the data (See at least abstract and figure 2A – 2C); and 
removing, from the two-dimensional data representation, a subset of the data based at least in part on the ground (See at least abstract and figure 2A – 2C).  

As per claim 11, Lee teaches elements of: 
the first height represents a minimum height associated with the object (See at least paragraph 35); and 
the second height represents a maximum height associated with the object (See at least paragraph 35).  

As per claim 12, Lee teaches elements of: 
the distance is a first distance (See at least abstract); 
the data is captured by a lidar sensor (See at least abstract); 
the second height is based at least in part on a vertical distance between a first beam of the lidar sensor and a second beam of the lidar sensor (See at least figure 2B and 2C); and 


As per claim 13, Lee teaches elements of: 
determining the second height based at least in part on a location of the object above a ground surface (See at least paragraph 29 – 32).  

As per claim 14, Lee teaches elements of: 
 the data is lidar data captured by a lidar sensor (See at least abstract); 
a first dimension of the two-dimensional data representation represents an azimuth bin associated with the lidar data (See at least paragraph 57); and 
a second dimension of the two-dimensional data representation represents a beam index associated with the lidar data (See at least paragraph 84).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662